Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claim 1-20 are allowed.
Response to the Arguments
3.	The nonstatuatory double patenting rejection for claim 1-20 is withdrawn in light of the Terminal Disclaimer filed and approved on 5/3/22.
			
Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance of claim 1.
Aycock (Pub: 2011/0114034) disclose a vent proving system for use with a gas fired appliance. The gas fired appliance includes a gas burner, a vent damper for selectively opening or closing an exhaust vent from the gas fired appliance and a relay control for operatively controlling the vent damper and the gas burner to open the damper when the gas burner is on. The vent proving system comprises a sensor for sensing a variable in the vent representing air flow direction in the vent. An electrical switch is connected in series between the relay control and the vent damper. A controller is operatively connected to the sensor, the electrical switch and to the relay control. The controller determines if a back draft condition is present in the vent when the gas burner is on and selectively operates the electrical switch to open the connection between the relay control and the vent damper if a back draft condition is present in the vent when the gas burner is on (Para. [0011]).
Guzorek (Pub: 2005/0066958) disclose the procedure for operating the main burner would generally follow the following steps: lighting the pilot burner; maintaining the burner lit; when the water temperature is cool enough, causing the thermostat to allow gas to flow to the pressure drive unit and to a main burner valve unit; causing the pressure drive unit to open the damper, and upon opening the damper, closing a safety switch to complete a circuit to cause a valve in the main burner valve unit to open the supply gas to the main burner to ignite the burner and heat the water in the tank; and when the water temperature reaches a predetermined temperature, causing the thermostat to shut off the supply of gas to the pressure drive unit and main burner valve unit, thereby closing the damper and opening the safety switch to thereby deactivate the circuit and close the main burner valve, to stop the supply of gas to the main burner, thereby turning the main burner off (Para. [0035]).
None of the prior art on record taken either alone or in obvious combination disclose “wherein the damper control programmed processor is configured for selectively opening or closing the damper responsive to status of the damper request register and controlling status of the lockout register to indicate status of the damper, and the appliance control programmed processor is configured for controlling status of the damper request register responsive to a call for operation of the gas burner and operating the gas burner only if the lockout register is in an unlock status” in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. 	Claims 2-8 are allowed due to their direct/indirect dependency on claim 1.
6. 	Independent claim 9 and 15 recites the same allowable limitation as claim 1. Therefore independent claim 9 and its dependent claim 10-14, independent claim 15 and its dependent claim 16-20 are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116